DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
Response to Arguments
3.	In the previous action, claim 7 was rejected under paragraph 112b.  The examiner thanks the applicant for amending the claim and thus withdraws the 112 rejection.  	
4.	Applicant’s arguments, filed 10/28/2022, have been fully considered and are persuasive in view of the amendments (previous limitations now omitted).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
5.	Applicant’s argument directed to Tsuboi that it fails to teach the instructions given by a user is not persuasive.  Tsuobi teaches that the cleaning instructions which prompts the cleaner may be given by an operational panel or a remote controller (para 0079) wherein the operational panel has buttons to be entered/selected by a user (para 0058-0059) and the remote controller is of a user (para 0134).  Therefore, Tsuobi teaches the claim limitation. 

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a propulsion system” in claim 7.  According to applicant’s disclosure, “a propulsion system” may be interpreted as a wheel/motor mechanism, a track mechanism, or a hovercraft mechanism.  
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 7-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboi et al. (PG Pub U.S 2015/0000068).
10.	Regarding claim 1, Tsuboi teaches a method of controlling operation of a robotic cleaning device (1) during a cleaning program in progress (abstract), the method comprising: cleaning by the robotic cleaning device, a first room (para 0075); receiving, by the robotic cleaning device, an instruction to pause the cleaning program in progress (para 0079); travelling, by the robotic cleaning device, in response to the instruction to pause, to a charging station (40) to recharge a robotic cleaning device battery (14) (para 0079 and 0135); receiving, by the robotic cleaning device, a further instruction from a user (para 0058 and 0134) to resume the cleaning program that was in progress upon receiving the instruction to pause (para 0079 and 0135); and resuming, in response to the further instruction from the user (para 0058 and 0134), the cleaning program that was in progress upon receiving the instruction to pause (para 0079 and 0135).  
11.	Regarding claim 2, Tsuboi teaches wherein the instruction to pause is received from the battery indicating low power (para 0079). 
12.	Regarding claim 3, Tsuboi teaches wherein the instruction to pause is received from the user (para 0079). 
13.	Regarding claim 7, Tsuboi teaches a robotic cleaning device (1) configured to control operation of a cleaning program in progress (abstract), the robotic cleaning device comprising: a propulsion system (29) configured to move the robotic cleaning device (para 0060); at least one battery (14) configured to power the robotic cleaning device (para 0079); and a controller configured to: control the robotic cleaning device to clean a first room (0075); receive an instruction to pause the cleaning program in progress (para 0079, 0086, 0094-0095); control, in response to the instruction to pause, the propulsion system to cause the robotic cleaning device to travel to a charging station (40) to recharge the at least one battery (para 0079); receive a further instruction from a user (para 0058 and 0134) to resume the cleaning program that was in progress upon receiving the instruction to pause (para 0079 and 0135); and resume, in response to the further instruction from the user (para 0058 and 0134), the cleaning program that was in progress upon receiving the instruction to pause (para 0079 and 0135).
14.	Regarding claim 8, Tsuboi teaches wherein the instruction to pause is received from the battery indicating low power (para 0079). 
15.	Regarding claim 9, Tsuboi teaches wherein the instruction to pause is received from the user via a robotic cleaning device user interface (para 0079).
16.	Regarding claim 13, Tsuboi teaches a computer program comprising computer-executable instructions (para 0134-0135) stored in a non-transitory storage medium (claim 23, para 0094 and 0099), the instructions being configured to for causing cause a robotic cleaning device to perform the steps recited in claim 1 (para 0079) when the computer-executable instructions are executed on a controller included in the robotic cleaning device (para 0079, 0094-0095, 0134-0135). 
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 4, 6, 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (PG Pub U.S 2015/0000068). 
20.	Regarding claim 4, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079), a storage section for generating a traveling map around the location relating to the area to be cleaned (para 0099), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method to include recording, in response to the instruction to pause, a current robotic cleaning device position; and wherein the resuming of the cleaning program comprises: travelling to the recorded robotic cleaning device position for resuming the cleaning program that was in progress upon receiving the instruction to pause in order to finish cleaning on the operated area.  
21.	Regarding claim 6, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079), a storage section for generating a traveling map around the location relating to the areas to be cleaned (para 0099), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method to modify the further instruction to be configured to cause the robotic cleaning device to immediately resume the paused cleaning program upon being received in order to finish cleaning on the operated area.   
22.	Regarding claim 10, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079), a storage section for generating a traveling map around the location relating to the area to be cleaned (para 0099), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the controller to be further configured to: record, in response to the instruction to pause, a current robotic cleaning device position; and further configured to, upon resuming the cleaning program, control the propulsion system to cause the robotic cleaning device to travel to the recorded robotic cleaning device position for resuming the cleaning program that was in progress upon receiving the instruction to pause in order to finish cleaning on the operated area.  
23.	Regarding claim 11, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079), a storage section for generating a traveling map around the location relating to the areas to be cleaned (para 0099), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the controller is further being configured to: record, in response to the instruction to pause, a next robotic cleaning device position as stipulated by the cleaning program; and further configured to; upon resuming the cleaning program: program, control the propulsion system to cause the robotic cleaning device to travel to the recorded next robotic cleaning device position for resuming the cleaning program that was in progress upon receiving the instruction to pause in order to in order to finish cleaning on the predetermined operated area that was mapped.  
24.	Regarding claim 12, since Tsuboi teaches detection of cleaning completion by detecting predetermined distance when it pauses to go to the charging dock (para 0079), a storage section for generating a traveling map around the location relating to the areas to be cleaned (para 0099), and instructions including temporality pausing the device, returning to charging dock, and starting cleaning (para 0135), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the further instruction to be configured to cause the robotic cleaning device to immediately resume the paused cleaning program upon being received in order to finish cleaning on the operated area.
25.	Regarding claim 15, since Tsuboi teaches that the user can set a programmed time for the cleaning operation (para 0059) which includes the robotic cleaning device to resume the paused cleaning program (para 0079 and 0135), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the further instruction be configured to cause the robotic cleaning device to resume the paused cleaning program after a set time period has elapsed as indicated by the further instruction in order to automate the entire cleaning operation for effective cleaning.
26.	Regarding claim 16, since Tsuboi teaches that the user can set a programmed time for the cleaning operation (para 0059) which includes the robotic cleaning device to resume the paused cleaning program (para 0079 and 0135), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the further instruction be configured to cause the robotic cleaning device to resume the paused cleaning program after a set time period has elapsed as indicated by the further instruction in order to automate the entire cleaning operation for effective cleaning.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714